Citation Nr: 1601931	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  07-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to December 1999.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied service connection for post-traumatic stress disorder (PTSD) and denied entitlement to TDIU.  

In October 2011, the Board granted service connection for PTSD and remanded the TDIU claim to the RO for further evidentiary development.  Following the requested development, supplemental statements of the case (SSOCs) were issued in August 2012 and October 2012.  

In a March 2013 decision, the Board denied the claim of entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court vacated the March 2013 Board decision and remanded the matter consistent with the instructions set forth in the October 2013 Joint Motion for Remand.  In January 2014, the Veteran's representative submitted additional evidence in the form of a lay statement and a private psychological evaluation along with a waiver of consideration of such evidence by the agency of original jurisdiction (AOJ).  

In a March 2014 decision, the Board again denied the Veteran's claim of entitlement to a TDIU.  The Veteran again appealed the Board's decision to the Court.  In June 2015, the Court issued a memorandum decision, which vacated the Board's 2014 decision and remanded the matter to the Board for further action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

FINDINGS OF FACT

1.  The Veteran is currently service connected for post-traumatic stress disorder (PTSD), rated as 50 percent disabling; excessive daytime somnolence with delayed sleep phase syndrome, rated as 30 percent disabling; and hirsutism with pseudofolliculitis barbae, rated as 30 percent disabling.  Her combined rating is 80 percent.  

2.  The Veteran's service-connected disabilities, when evaluated in association with her education and occupational experience, have rendered her unable to obtain and retain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.15, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2006 from the RO to the Veteran, which was issued prior to the RO decision in January 2007.  Additional letters were issued in January 2012 and November 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Board finds that the content of the above-noted letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither she nor her attorney has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for a TDIU were made. 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to her claim.  Therefore, no useful purpose would be served in remanding the issue decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

In a statement dated in August 2006, the Veteran indicated that she was diagnosed with narcolepsy in military service; she was placed on medication but was told to stop when she started experiencing frightening side effects, including chronic chest pains.  The Veteran indicated that she continued to experience problems after being medically discharged; she received treatment for situational depression.  Since service, she has dealt with debilitating bouts of anxiety and depression.  The Veteran related that, after speaking with a psychiatrist about her life and the problems that have kept her from functioning normally, she has been told that she showed symptoms of PTSD.  The Veteran indicated that she has been struggling.  She has been homeless.  Now her family helps with her rent and other expenses when they can.  But they are not rich and she is eating into her retirement fund.  She has tried to maintain steady income, but it has been impossible.  She stated that employers do not have the time to work around her disability.  

The Veteran's application for increased compensation based on unemployability (VA Form 21-8940) was received in September 2006.  She reported completing high school and one year of college.  The Veteran indicated that she last worked full-time in February 2004.  She indicated that she was self-employed doing embroidery from February 2005 to February 2006 (working 10 to 15 hours per week).  The Veteran indicated that she left her last employment because of her disability.  She had previously worked as a bartender at Trea from September 2004 to February 2005, and at Harley's from April 2004 to September 2004.  Prior to that time, the Veteran was employed as a certified nursing assistant at Bella Vista from January 2004 to February 2004.  

The RO requested information from all three companies relating to the Veteran's employment.  A response from Trea indicates that she worked six hours per week and quit in March 2005.  Employment information (VA Form 21-4142) report from Bella Vista, dated in September 2006, indicates that the Veteran was employed from February 9, 2004 to April 2, 2004 as a CNA.  It was reported that she worked 7.5 hours per day and 37.50 hours per week, but did not indicate the reason for termination.  A response received from Harley's indicates that the business had changed ownership and/or closed.  

In an attached statement, the Veteran described how she became anxious whenever she had to leave her bedroom.  She stated that she sometimes "got stuck" in her room and could not leave.  

An October 2006 VA treatment record shows that the Veteran was assigned a GAF score of 58.  The clinician noted that her PTSD symptoms were "disabling at times."  Later that month, 'the Veteran expressed a desire to start her own business doing appliqué work, and stated that she was working with a Vocational Rehabilitation counselor to get into a school that would provide her with additional training in this area.  

In correspondence dated in November 2006, the Veteran stated that she enjoyed her work at Bella Vista, but was reprimanded several times for her inability to keep up with the workload.  This situation reportedly caused problems for other employees who had to help her.  She wrote: "The experience was demoralizing and a severe blow to my self-esteem."  The Veteran stated that the people at Harley's were "horribly overwhelming" and that she had problems facing them. She left Harley's to work at Trea, "a much calmer place with far fewer people", but had the same problem.  

The Veteran was afforded a VA examination in November 2006.  It was noted that the Veteran had a diagnosis of excessive daytime somnolence with delayed sleep phase syndrome.  The Veteran stated that she still snores.  The Veteran related that she has taken medication for narcolepsy in the past, methylphenidate, but it has been several years since she has had treatment for it.  She reported having problems sleeping starting about a year or so ago where she was very anxious and had a hard time sleeping.  It was noted that the Veteran was sleeping better, but she stated that she was avoiding sleep because of nightmares.  The Veteran indicated that she had a diagnosis of PTSD and often felt anxious as well.  The Veteran indicated that she dozes off once or twice a day; she noted that this can happen when she is sitting quietly reading or even at the computer or doing something alone.  It does not happen if she is conversing with someone, and it is usually for five or ten minutes.  She has had accidents in the past and she says her main problem has been slow reaction time rather than actually falling asleep while driving.  Following a neurological evaluation, the examiner reported a diagnosis of sleep disorders, including previous diagnoses of narcolepsy and sleep apnea and current diagnoses of delayed sleep phase syndrome with excessive daytime somnolence.  

In her notice of disagreement, dated in April 2007, the Veteran indicated that she has experienced major changes in her behavior and lifestyle beginning in military service.  The Veteran stated, as a result of the incidents she experienced in service, her ability to function started to decline at such a pace that initially went unnoticed.  However, by 1999 her problem started interfering with her job as demonstrated by the "ridiculous" amounts of reprimands in her military personnel file.  

VA treatment records dated from January 2007 through May 2008 reflect that the Veteran received ongoing clinical attention and treatment for PTSD, including psychotherapy.  An April 2007 VA outpatient treatment record shows that the Veteran was living with her parents.  She was working with Vocational Rehabilitation and hoped to return to school in the summer.  When seen in June 2007, it was noted that the Veteran was currently not working.  In July 2007, the Veteran reported that she was sharing a house apartment with another person.  She earned money by cooking and cleaning for other occupants in the house.  In May 2008, the Veteran's therapist encouraged her to "find some type of part-time job or volunteer work" since she would not be attending school over the summer.  

The Veteran was afforded a VA examination in June 2008.  At that time, it was noted that the Veteran initiated mental health care through the Rapid City Medical center clinic in 2005.  She was seen a few visits for difficulties with trouble leaving her house, fatigue, and fears at night.  She was diagnosed as having anxiety and given initially citalopram, which she took for a few months then stopped the medication.  It was noted that the Veteran took Prazosin from approximately June 2006 to approximately March 2007.  She states that the medicine caused her to be groggy and she stopped the medication.  She also took a sedative for a while which was not helpful.  The Veteran stated that she preferred not to take any medications for her emotional difficulties.  The Veteran related that, over the past year, she had had an irritable mood with variable sleep, low energy, and variable concentration.  She gave a history of nightmares of people hurting her at least twice weekly over the past year.  

She gave a history of approximately ten different jobs involving housekeeping, hospital nutrition work, waitress, bartender, and Greentree Financial; her longest job was as a diet tech at a hospital for one year.  She stated that she last worked for Greentree Collections in May 2006 after working for several months.  The Veteran related that she had difficulty leaving the house at times and usually quit her jobs, but was not usually fired from the jobs.  She has an erratic work history and quit college at Black Hills State University in 2008.  She has adequate self-care. She is single, never married, and never had children.  She socially isolates and has acceptable physical health.  She reads for leisure pursuits.  The examiner stated that the Veteran had non-service-connected PTSD secondary to adolescent sexual trauma which causes a definite impairment in functional status, quality of life, and employment.  The examiner observed that there was occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms of nonservice connected PTSD secondary to adolescent sexual trauma; however, the Veteran demonstrated generally satisfactory functioning of routine behavior, self-care, and conversation normally.   

VA treatment records during the period from July 2008 to November 2011 reflect that the Veteran received a follow up evaluation for her PTSD, including psychotherapy.  These records indicate that the prevalent symptoms affecting the Veteran included anxiety and sleep impairment.  The records indicate that the Veteran moved back to South Dakota in January 2010.  She had attended school in Texas, but started drinking again and did not continue with therapy.  In July 2010, she stated that she was attending school.  In December 2010, she stated that it was "extremely difficult" to leave her home due to increased anxiety; she also reported being more irritable and depressed.  She reportedly had been developing software, teaching quilting, and preparing uniforms for dressmakers.  In January 2011, she stated that she was not interested in ongoing individual therapy other than receiving medication management.  In September 2011, the Veteran reported that she was "becoming more and more housebound."  She made "midnight runs" to Wal-Mart to purchase supplies, and her family brought her food.  She was working by embroidering name badges and ranks for service uniforms.  In October 2011, she reported that she had cut back significantly on her drinking. She indicated that she was "somewhat reclusive" at times.  

By a rating action, dated in January 2012, the RO implemented an October 2011 Board decision which granted service connection for post-traumatic stress disorder (PTSD) and assigned a 50 percent rating, effective August 23, 2006.  

Received in July 2012 was an application for TDIU (VA Form 21-8940), dated in June 2012, wherein the Veteran reported that she last worked full-time in May 2006.  She reported completing high school and 2 years of college.  The Veteran reported that she has worked 10 hours per week from June 2007 to the present; she worked with software from September 2010 to January 2011 for a total of 4 hours per week, where she earned $120.  The Veteran also reported working at Pier 1 as a stocker 4 to 10 hours per week from November 2011 to the present.  The Veteran noted that her current monthly income is $580, and her total earned income for the past 12 months was $6,274.  

Received in July 2012 was a statement from the Veteran indicating that the last time she worked full time was from November 2000 to November 2001; she did a lot of uppers which worked until she burned out.  The Veteran related that she tried to work full time again from January 2006 to March 2006, but it proved to be a disaster.  She went to rehab in the summer of 2006 where she was eventually diagnosed with PTSD; she began receiving treatment for PTSD in 2007.  The Veteran stated that while the treatment has helped her to see the effects of the PTSD on her life, it has not changed her problem with employment.  She has only been able to work enough to keep food on the table; her family has had to help with housing.  

On the occasion of a VA examination in September 2012, it was noted that the Veteran was currently employed in the home.  The examiner noted that the Veteran currently had obstructive sleep apnea.  It was noted that the Veteran was diagnosed with sleep apnea while on active duty.  She had surgical treatment and reports continued snoring and morning fatigue.  The examiner noted that the Veteran has persistent daytime hypersomnolence and snoring.  It was reported that the Veteran was currently working at home, where she irons uniforms for airmen on the base.  The examiner noted that the sleep apnea does not impact the Veteran's ability to work.  It was noted that the Veteran has full facial hair like a man's beard, and she shaves every other day.  However, the examiner stated that the condition does not impact her ability to work as she currently works out of her home as an ironer.  

In September 2012, the Veteran was also seen for a psychiatric examination.  The examiner noted that the Veteran was currently diagnosed with PTSD, major depressive disorder, recurrent in partial remission, and alcohol dependence.  The examiner stated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner observed that the biggest dysfunction the Veteran had was social isolation.  The examiner noted that the Veteran was close to being housebound in that she prefers to stay in the safe cocoon of her home and has periods where her PTSD and depressive symptoms are so great that she leaves her home only with tremendous effort or not at all.  Her mother is helpful in that when she had not heard from the Veteran in a day or 2, she goes to the Veteran's home and checks on her. The Veteran lives in her parent's rental house, and her mother has a key. Her mother is inescapable and gauges the Veteran's well-being by the amount of "mess, filth, and chaos" she discovers in her daughter's home.  The examiner stated that, in his estimation, the Veteran is capable of obtaining and maintaining employment.  He noted that she currently holds 2 part-time positions which are not very demanding.  In one position, she works 4 hours a week alone stocking inventory at night for a company.  In the other position, she does sewing-type work that is brought to her.  For the most part, she is able to work at her own pace.  If the Veteran were to cooperate and comply with psychiatric treatment, he believed that her capacity for obtaining and maintaining work would be much improved.  There was a clear pattern that if she does accept psychiatric treatment and maintain sobriety she does better.  The examiner stated that he believed that the Veteran can obtain and maintain competitive employment now.   She, for example, could do telephone sales or work involving a computer from home.  The examiner believed she could work outside the home if she complied with psychiatric treatment.  

Received in January 2014 was the report of a psychological evaluation from Scovel Psychological and Counseling Services, performed in November 2013.  At that time, the Veteran reported that she had been working for Pier 1 for the last two years.  Her employment history also included one year as a dietary technician at Phoenix Memorial Hospital.  She had attended college for three years.  The Veteran described her depression as moderate and her anxiety as severe.  She reported a severe level of anxiety in social situations.  She also reported that her concentration was poor and that she suffered from psychomotor retardation.  Following the evaluation, the psychologists noted that the Veteran had a chronic tendency to misunderstand the motives of others and tended to be mistrustful, shy, and introverted.  They concluded that her depressed mood might improve over time or with intervention, although paranoid personality features were likely to persist.  They noted that the Veteran had a very low level of energy and "may be having difficulty keeping up with her daily affairs."  The psychologists determined that she was likely to be viewed as aggressive towards others, and that this aggression might be expressed in the use of intimidating tactics or physical aggression.  

Of record is the report of a Vocational employability assessment, performed by a certified rehabilitation counselor, dated in September 2015.  It was noted that the Veteran performed multiple jobs after her discharge from the Army between 1999 and 2006; these jobs include working, as a retail Cashier; Housekeeper at an apartment complex; Diet Technician in a hospital; several jobs as a Waitress and as a Bartender; and for 2 months between 4/06 and 6/06 she worked in a call center.  As previously reported she kept falling asleep in the call center. She was terminated from three of her jobs: as a Waitress, Bartender and at the call center.  The Veteran did not work during the period between 2006 and 2007.  From 2007 until 2012, the Veteran performed a sheltered sewing job for her parents' business: Angelique's.  They would bring her work to her house and she would do it at her own pace in her own home.  She had two subsequent modified jobs: for Pier One with limited job duties that did not require customer interactions and as a self-employed Seamstress, working only with customers she knew and trusted.  It is noted that the Veteran did not keep her job as a Customer Service Representative long enough to fully qualify for this skilled occupation.  The remainder of the Veteran's work history is comprised of semi-skilled work.  Starting in 2014, the Veteran secured and continues to have a small number of customers she knows and trusts as a self-employed seamstress; however when her customer base grew during 2014 and began to include people she did not know she cut back on her volume of customers due to her difficulties interacting with others.  She currently does not work for other than a handful of customers she knows and trusts who need alternations.  

The Counselor stated that, in her opinion, all of the above employment settings and failed employment attempts represent sheltered work environments because the Veteran was afforded special accommodations that were not granted other employees, and resulted in earnings that were marginal and not substantially gainful.  She stated that the Veteran's demonstrated difficulty with maintaining a consistent work pace and schedule and her difficulty relating to people in a job setting beginning in 2003 provide significant evidence that she can only work in a sheltered, modified work-setting, and even then, only with great difficulties.  

The Counselor noted that the Veteran has been unable to perform any sustained employment without special accommodations since 2006.  Prior to that and since her discharge from the Army in 1999, the Veteran held multiple jobs over brief periods of time and had difficulty getting to work on time and interacting appropriately with others; she was terminated from three jobs during this time and voluntarily resigned another rather than putting her manager (also a friend) in an awkward position.  Currently, the Veteran cannot work at all other than having a handful of customers for sewing jobs.  

The counselor opined that the Veteran is unable to tolerate a standard workday; cannot leave the house to arrive at work on time; and cannot get along with others in a work setting.  She experiences anger when around others, which results in immediate and overwhelming sleepiness.  Her significant sleep issues often result in falling asleep during the day.  She has had a history of employers noting her daytime somnolence and her army supervisor even requested a medical consultation after this observation.  She has earned only nominal wages since 2002 with several years of no earnings whatsoever.  She had several failed attempts at work between 2003 and 2006 and since 2006 has not worked except in sheltered job settings.  It is more likely than not that the combination of the Veteran's medical history, education, and industrial history prevent her from securing and following a substantially gainful occupation and this dates back to 2002 when she could not continue to work and when her earnings record fell below the poverty level and have remained low despite her efforts to work   


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran is service connected for PTSD, rated as 50 percent disabling; excessive daytime somnolence with delayed sleep phase syndrome, rated as 30 percent disabling; and hirsutism with pseudofolliculitis barbae, rated as 30 percent disabling.  Her combined evaluation is 80 percent.  Therefore, she meets the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude her from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether she is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  For reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render her unable to secure and follow a substantially gainful occupation.  

The Board acknowledges that there are conflicting opinions of record as to the effect of the Veteran's service-connected disabilities--PTSD, excessive daytime somnolence with delayed sleep phase syndrome, and hirsutism with pseudofolliculitis barbae--on her ability to maintain employment.  Significantly, following a VA examination in September 2012, the examiner stated that the sleep apnea does not impact the Veteran's ability to work.  It was noted that the Veteran has full facial hair like a man's beard, and she shaves every other day.  However, the examiner stated that the condition does not impact her ability to work as she currently works out of her home as an ironer.  The examiner also stated that he believed that the Veteran can obtain and maintain competitive employment now.   She, for example, could do telephone sales or work involving a computer from home.  He also believes she could work outside the home if she complied with psychiatric treatment.  

On the contrary, during a VA examination in June 2008, the Veteran related that she had difficulty leaving the house at times and usually quit her jobs, but was not usually fired from the jobs.  The examiner noted that the Veteran had an erratic work history and quit college at Black Hills State University in 2008.  She socially isolates and has acceptable physical health.  The examiner stated that the Veteran had PTSD secondary to adolescent sexual trauma which caused a definite impairment in functional status, quality of life, and employment.  The examiner observed that there was occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms of nonservice connected PTSD.  Subsequently, in November 2013, a psychologist noted that the Veteran's "judgment and insight were limited by her low level of caring what happens to her and lack of hope for the future. She had a low level of mental clarity."  The examiner also stated that she "has a low level of energy, may be having difficulty keeping up with her daily affairs, feel[s] tense and irritable, and is quite preoccupied with her problems."  Crucially, in a comprehensive vocational assessment dated in September 2015, a rehabilitation counselor stated that, in her opinion, all of the Veteran's employment settings and failed employment attempts represent sheltered work environments because the Veteran was afforded special accommodations that were not granted other employees, and resulted in earnings that were marginal and not substantially gainful.  She stated that the Veteran's demonstrated difficulty with maintaining a consistent work pace and schedule and her difficulty relating to people in a job setting beginning in 2002 provide significant evidence that she can only work in a sheltered, modified work-setting, and even then, only with great difficulties.  

The Board finds the comprehensive September 2015 vocational assessment persuasive.  Accordingly, the Board finds that the Veteran's service-connected disabilities preclude her from obtaining and retaining substantially gainful employment.  Thus, entitlement to a TDIU is warranted.  


ORDER

A TDIU is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


